Darrell Hickman, Justice, concurring. The majority opinion only addresses one question raised, and it is my judgment we have to address both. A five million dollar error was made somewhere between the certificate of appraisal and the collection of taxes. Nobody disputes that. As a result, six school districts in Garland County will not receive about $95,000 which they expected to receive and which everyone intended for them to receive. Nobody disputes that. The districts sued all thecounty officials accountable, asking two things: that the court hold they were guaranteed a ten percent increase in revenues and that it order a mandamus to correct the conceded errors. The trial judge held there was no such guarantee, and, even though mistakes were made, the court had no power to impose additional taxes retroactively or prospectively by ordering corrections. I agree that in this case the judge was correct. The parties stipulated to most of the facts, which essentially concede someone made the mistake. Marvin Russell, the director of the Assessment Coordination Division of the Public Service Commission, said he was familiar with the hurried reappraisal in Garland County, occasioned by court order. He couldn’t say where the error lay. All 90,000 individual cards on taxable property would have to be checked to be certain. Garland County is the only county that still relies on such a card system. If a reappraisal were ordered, the districts would have to pay 75 or 80 percent of it. The appellants asked the court to order the local officials to collect more taxes from the taxpayers for 1981, admittedly a retroactive collection, and pass an ordinance to impose more millage to make up for the difference. Since the appellants could not demonstrate the ordinance passed by the quorum court was illegal and the quorum court has the discretion to correct this mistake, the circuit court was right in declining to enter an order of mandamus. Hollingsworth, J., joins in this concurrence.